Exhibit 10.1

EXECUTION VERSION

INCREMENTAL COMMITMENT AND ASSUMPTION AGREEMENT

dated as of October 28, 2020,

made by

OAKTREE SPECIALTY LENDING CORPORATION

as Borrower

THE ASSUMING LENDER PARTY HERETO,

as Assuming Lender,

and

ING CAPITAL LLC

as Administrative Agent and Issuing Bank

relating to the

AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT AGREEMENT

dated as of February 25, 2019,

among

OAKTREE SPECIALTY LENDING CORPORATION

as Borrower

The LENDERS Party Thereto

ING CAPITAL LLC

as Administrative Agent

ING CAPITAL LLC,

JPMORGAN CHASE BANK, N.A. and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

as Joint Lead Arrangers and Joint Bookrunners

and

JPMORGAN CHASE BANK, N.A. and

BANK OF AMERICA, N.A.

as Syndication Agents



--------------------------------------------------------------------------------

INCREMENTAL COMMITMENT AND ASSUMPTION AGREEMENT, dated as of October 28, 2020
(this “Agreement”), among OAKTREE SPECIALTY LENDING CORPORATION, a Delaware
corporation (the “Borrower”), OCSL SRNE, LLC, a Delaware limited liability
company, FSFC Holdings, Inc., a Delaware corporation, ING CAPITAL LLC (“ING”),
in its capacity as Administrative Agent and Issuing Bank, and the financial
institution listed on Schedule 1 hereto, as assuming lender (the “Assuming
Lender”), relating to the AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT
AGREEMENT, dated as of February 25, 2019 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the Administrative Agent and the Lenders from time to time party
thereto.

A.    The Borrower has requested that the Assuming Lender become a Lender to the
Credit Agreement and provide a Commitment Increase in an amount equal to the
amount set forth opposite the Assuming Lender’s name on Schedule 1 hereto (the
“Incremental Commitment”) pursuant to Section 2.07(e) of the Credit Agreement.

B.    The Assuming Lender is willing to make the Incremental Commitment on and
as of the Effective Date (as defined below) to the Borrower on the terms and
subject to the conditions set forth herein and in the Credit Agreement.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Defined Terms; Interpretation; Etc. Capitalized terms used and not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement. The rules of construction set forth in Section 1.03 of the Credit
Agreement shall apply equally to this Agreement. This Agreement shall be a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.

SECTION 2. Incremental Commitment.

(a)    Pursuant to Section 2.07(e) of the Credit Agreement and subject to the
terms and conditions hereof, the Assuming Lender hereby agrees to make the
Incremental Commitment to the Borrower effective on and as of the Effective
Date. The Incremental Commitment of the Assuming Lender shall constitute an
additional “Commitment” and a “Commitment Increase” for all purposes of the
Credit Agreement and the other Loan Documents, and the Effective Date shall be
the “Commitment Increase Date” of the Incremental Commitment for purposes of
Section 2.07(e) of the Credit Agreement.

(b)    The terms and provisions of the Incremental Commitment shall be identical
to the terms and provisions of Loans issued by, and the Commitments of, the
Lenders immediately prior to the Effective Date.



--------------------------------------------------------------------------------

(c)    On the Effective Date, in connection with the adjustments, if any, to any
outstanding Loans and participation interests contemplated by
Section 2.07(e)(iv) of the Credit Agreement, the Assuming Lender shall make a
payment to the Administrative Agent for the account of the other Lenders, in an
amount calculated by the Administrative Agent in accordance with such Section,
so that after giving effect to such payment and to the distribution thereof to
the other Lenders in accordance with such Section, the Loans are held ratably by
the Lenders in accordance with the respective Commitments of such Lenders (after
giving effect to the Incremental Commitment and any other Commitment Increases,
if any, occurring on the Effective Date).

SECTION 3. Conditions Precedent to Incremental Commitment. This Agreement, and
the obligations of the Assuming Lender to make the Incremental Commitment, shall
become effective on and as of the Business Day (the “Effective Date”) on which
the following conditions precedent have been satisfied (unless a condition shall
have been waived in accordance with Section 9.02 of the Credit Agreement):

(a)    the Administrative Agent shall have received counterparts of this
Agreement that, when taken together, bear the signatures of the Borrower, each
Subsidiary Guarantor, the Administrative Agent, the Issuing Bank and the
Assuming Lender;

(b)    on the Effective Date, each of the conditions set forth or referred to in
Section 2.07(e)(i) of the Credit Agreement shall be satisfied, and pursuant to
Section 2.07(e)(ii)(x) of the Credit Agreement, the Administrative Agent shall
have received a certificate of a duly authorized officer of the Borrower dated
the Effective Date certifying as to the foregoing;

(c)    (i) the Assuming Lender shall have received all fees due to the Assuming
Lender on the Effective Date pursuant to any outstanding fee letters or
commitment letters by and between the Borrower, the Assuming Lender and/or ING,
as applicable, including payment of any fees under any fee letters or commitment
letters entered into on the Effective Date and (ii) ING, in its capacity as
Joint Lead Arranger, shall have received all fees due to it on the Effective
Date pursuant to any outstanding fee letters by and between the Borrower and
ING, in its capacity as Joint Lead Arranger;

(d)    the Borrower shall have paid, or substantially concurrently with the
Effective Date is paying, Dechert LLP, counsel for the Administrative Agent, for
its reasonable and documented fees, charges and disbursements to the extent
invoiced on or prior to the Effective Date; and

(e)    pursuant to Section 9.03 of the Credit Agreement, the Administrative
Agent shall have received all other reasonable and documented out-of-pocket
fees, costs and expenses related to this Agreement owing on the Effective Date.



--------------------------------------------------------------------------------

SECTION 4.    Representations and Warranties of the Borrower and each Subsidiary
Guarantor. To induce the other parties hereto to enter into this Agreement, the
Borrower and each Subsidiary Guarantor represents and warrants to the
Administrative Agent and the Assuming Lender that, as of the date hereof and as
of the Effective Date:

(a)    This Agreement has been duly authorized, executed and delivered by the
Borrower and each Subsidiary Guarantor, and constitutes a legal, valid and
binding obligation of the Borrower and each Subsidiary Guarantor in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law). The Credit
Agreement, as modified by this Agreement, constitutes a legal, valid and binding
obligation of the Borrower enforceable in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

(b)    The representations and warranties made by the Borrower and each
Subsidiary Guarantor contained in the Credit Agreement and the other Loan
Documents, as applicable, are true and correct in all material respects (other
than any representation or warranty already qualified by materiality or Material
Adverse Effect, which are true and correct in all respects) on and as of the
Effective Date as if made on and as of such date (or, if any such representation
or warranty is expressly stated to have been made as of a specific date, as of
such specific date).

(c)    No Default or Event of Default has occurred and is continuing on the date
hereof or the Effective Date or shall result from the Incremental Commitment.

SECTION 5. Representations, Warranties and Covenants of the Assuming Lender. The
Assuming Lender (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Agreement and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement, (ii) it satisfies the requirements, if any,
specified in the Credit Agreement that are required to be satisfied by it in
order to make the Incremental Commitment set forth opposite the Assuming
Lender’s name on Schedule 1 hereto and become a Lender, (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Incremental Commitment set forth
opposite the Assuming Lender’s name on Schedule 1 hereto, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Agreement and to make the Incremental Commitment set forth opposite the
Assuming Lender’s name on Schedule 1 hereto, (v) it has made such analysis and
decision independently and without reliance on the Administrative Agent or any
other Lender, (vi) if it is a Foreign Lender, it has delivered to the
Administrative Agent any documentation required to be delivered by it pursuant
to the terms of the Credit Agreement, duly completed and executed by the
Assuming Lender and (vii) it is not a Disqualified Lender; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Borrower or any other Lender, and based on such



--------------------------------------------------------------------------------

documents and information as it shall from time to time deem appropriate,
continue to make its own credit decisions in taking or not taking action under
or based upon the Loan Documents or any related agreement or any document
furnished thereunder, and (ii) it will perform in accordance with their terms
all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender.

SECTION 6. Consent and Reaffirmation.

(a)    Each of the Subsidiary Guarantors hereby consents to this Agreement and
the transactions contemplated hereby.

(b)    The Borrower and each Subsidiary Guarantor (i) agrees that,
notwithstanding the effectiveness of this Agreement, the Guarantee and Security
Agreement, and each of the other Security Documents continue to be in full force
and effect, (ii) acknowledges that the terms “Revolving Credit Agreement
Obligations,” “Guaranteed Obligations” and “Secured Obligations” (each as
defined in the Guarantee and Security Agreement) include any and all Loans made
now or in the future by the Assuming Lender in respect of the Incremental
Commitment and all interest and other amounts owing in respect thereof under the
Loan Documents, (iii) confirms its grant of a security interest in its assets as
Collateral for the Secured Obligations (as defined in the Guarantee and Security
Agreement), all as provided in the Loan Documents as originally executed (and
amended prior to the Effective Date and supplemented hereby), and (iv) confirms,
as applicable, its guarantee of the Guaranteed Obligations.

(c)    On the Effective Date, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of similar import shall
mean and be a reference to the Credit Agreement as modified by this Agreement
and each reference in any other Loan Document shall mean the Credit Agreement as
modified hereby.

SECTION 7. Notices. All notices hereunder shall be given in accordance with the
provisions of Section 9.01 of the Credit Agreement.

SECTION 8. Expenses. Pursuant to Section 9.03 of the Credit Agreement, the
Borrower agrees to pay all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent in connection with this Agreement.

SECTION 9. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same contract. Delivery
of an executed counterpart of a signature page of this Agreement by facsimile or
electronic transmission shall be as effective as delivery of a manually executed
counterpart hereof.

SECTION 10. Governing Law; Jurisdiction; Etc. THIS AGREEMENT SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK. THE
PROVISIONS OF SECTION 9.09 OF THE CREDIT AGREEMENT (AND ALL OTHER APPLICABLE
PROVISIONS OF ARTICLE IX OF THE CREDIT AGREEMENT) ARE HEREBY INCORPORATED BY
REFERENCE.



--------------------------------------------------------------------------------

SECTION 11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 12. Headings. The headings of this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

SECTION 13. No Third Party Beneficiaries. This Agreement is intended to be
solely for the benefit of the parties hereto and is not intended to confer any
benefits upon, or create any rights in favor of, any other person or entity. No
person or entity other than the parties hereto shall have any rights under or be
entitled to rely upon this Agreement.

SECTION 14. Electronic Execution of Documents. The words “execution,” “execute”,
“signed,” “signature,” and words of like import in or related to any document to
be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include electronic signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act, and the parties hereto consent
to conduct the transactions contemplated hereunder by electronic means.

SECTION 15. Acknowledgment and Consent. The Administrative Agent hereby
acknowledges that it has received notice pursuant to Section 2.07(e)(i) of the
Credit Agreement within the time period required thereunder. Pursuant to
Section 2.07(e)(i)(C) of the Credit Agreement, each of the Administrative Agent,
the Issuing Bank and the Borrower consents to the Assuming Lender becoming a
Lender under the Credit Agreement and to the Incremental Commitment provided for
herein. For the avoidance of doubt, pursuant to Section 2.07(e)(iv) of the
Credit Agreement, the Borrower hereby acknowledges, and consents to the fact,
that the Effective Date (and thereby the



--------------------------------------------------------------------------------

Commitment Increase Date with respect to the Incremental Commitment provided for
herein) may occur on a day other than the last day of an Interest Period.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized representatives as of
the day and year first above written.

 

OAKTREE SPECIALTY LENDING CORPORATION,

as the Borrower

By:  

/s/ Mary Gallegly

Name: Mary Gallegly Title: General Counsel and Secretary OCSL SRNE, LLC, as
Subsidiary Guarantor By: Oaktree Specialty Lending Corporation Its: Managing
Member By:  

/s/ Mary Gallegly

Name: Mary Gallegly Title: General Counsel and Secretary FSFC HOLDINGS, INC., as
Subsidiary Guarantor By:  

/s/ Mary Gallegly

Name: Mary Gallegly Title: Secretary



--------------------------------------------------------------------------------

ING CAPITAL LLC, as Administrative Agent and Issuing Bank By:  

/s/ Patrick Frisch

Name: Patrick Frisch Title: Managing Director By:  

/s/ Ruben De Saegher

Name: Ruben De Saegher Title: Vice President



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as the Assuming Lender By:  

/s/ Shane Klein

Name: Shane Klein Title: Managing Director



--------------------------------------------------------------------------------

SCHEDULE 1

ASSUMING LENDER

 

Assuming Lender

  

Incremental Commitment Amount

Sumitomo Mitsui Banking Corporation

  

$75,000,000